Title: From Alexander Hamilton to Adam Hoops, 25 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir
            N. York June 25th. 1799
          
          Be pl
           I wish you to deliver the inclosed* to Lieut. Leonard desiring him to make out a statement of the affair to which they allude and return transmit it with the letters to me.
          With great consideration &c  
           Major Hoops 
          
            N.B. * letters respecting the inlistment of Elihu Eggleston
          
        